UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA                             FILED
James David Nanney,                             )                                      AUG - 8 2011
                                                )
                Petitioner,                     )                                Clerk, U.S. District and
                                                                                   Bankruptcy Courts
                                                )
        v.                                      )       Civil Action No.
                                                )
Robert C. Lewis, Director,                      )
                                                )
                Respondent.                     )

                                    MEMORANDUM OPINION

       Petitioner, proceeding pro se, has submitted an application for a writ of habeas corpus

along with an application to proceed informa pauperis. The Court will grant the application to

proceed in forma pauperis and will dismiss the case for lack of jurisdiction.

       Petitioner is a North Carolina prisoner confined in Polkton, North Carolina. He

challenges his sentence imposed by the Bumcombe County Superior Court in Asheville, North

Carolina, following his plea of guilty. Pet. at 2-3. Federal court review of state convictions is

available under 28 U.S.C. § 2254 only after the exhaustion of available state remedies. See 28

U.S.c. §2254(b)(l). Thereafter, "an application for a writ of habeas corpus [] made by a person

in custody under the judgment and sentence of a State court ... may be filed in the district court

for the district wherein such person is in custody or in the district court for the district within

which the State court was held which convicted and sentenced [petitioner] and each of such

district courts shall have concurrent jurisdiction to entertain the application." 28 U.S.C. §

2241 (d). Petitioner has no recourse in the District of Columbia. Hence, this action will be

dismissed. A separate Order accompanies this Memorandum Opinion.


                                                        uniJ±e~Det:dge
Date: August _1_,2011